     Case 2:20-cv-04875-MWF-AGR Document 36 Filed 06/25/20 Page 1 of 1 Page ID #:21




 1
                                                                                      JS-6
 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5
                            CENTRAL DISTRICT OF CALIFORNIA
 6

 7    CHAITANYA ATHMAKURI                        Case No. 2:20-cv-04875-MWF-AGR
 8                                               ORDER ON STIPULATION OF
              Plaintiffs,                        DISMISSAL
 9
        v.
10    UNITED STATES CITIZENSHIP AND
      IMMIGRATION SERVICES
11
              Defendant.
12

13
              Based on the stipulation filed by the parties, IT IS HEREBY ORDERED
14

15 that this action is dismissed in its entirety. Each party shall bear its own fees and

16
      costs
17
              IT IS SO ORDERD.
18

19 Dated: June 25, 2020
                                            MICHAEL W. FITZGERALD
20
                                            United States District Judge
21

22

23

24

25

26

27

28 ORDER ON STIPULATION OF DISMISSAL
   Case No. 20-cv-04875-MWF-AGR
